Exhibit 10.1

 

Execution Version

 

STOCKHOLDERS’ AGREEMENT

 

This Stockholders’ Agreement (this “Agreement”) is made as of November 17, 2020,
by and among:

 

(i) GCM Grosvenor Inc., a Delaware corporation (the “Company”);

 

(ii) Grosvenor Holdings, L.L.C., an Illinois limited liability company (“GCM
Holdings”), GCM Grosvenor Management, LLC, a Delaware limited liability company,
and Grosvenor Holdings II, LLC, a Delaware limited liability company
(collectively, the “GCM Equityholders”); and

 

(iii) GCM V, LLC, a Delaware limited liability company (“GCM V” and, together
with the GCM Equityholders, each a “Voting Party” and collectively the “Voting
Parties”).

 

RECITALS

 

WHEREAS, the Company has entered into that certain Transaction Agreement, dated
as of August 2, 2020 (as it may be amended or supplemented from time to time,
the “Transaction Agreement”), by and among the Company, CF Finance Acquisition
Corp., a Delaware corporation and predecessor to the Company (“CFFA”), CF
Finance Holdings LLC, a Delaware limited liability company, CF Finance
Intermediate Acquisition, LLC, a Delaware limited liability company and a
direct, wholly owned subsidiary of CFFA, GCMH GP, L.L.C., a Delaware limited
liability company, Grosvenor Capital Management Holdings, LLLP, a Delaware
limited liability limited partnership (“GCM LLLP”) and GCM V, pursuant to which
the parties thereto have agreed to consummate the Transactions (as defined in
the Transaction Agreement);

 

WHEREAS, pursuant to the Transaction Agreement, CFFA merged with and into the
Company, with CFFA ceasing to exist as a separate corporation and the Company
surviving the merger as the surviving corporation;

 

WHEREAS, in connection with the Transaction, the Company and the Voting Parties
are party to a Registration Rights Agreement, dated as of the date hereof (as it
may be amended, supplemented, restated and/or modified from time to time, the
“Registration Rights Agreement”);

 

WHEREAS, in connection with the Transaction, the Voting Parties have agreed to
execute and deliver this Agreement;

 

WHEREAS, as of immediately following the closing of the Transaction (the
“Closing”) each of the Voting Parties Beneficially Owns (as defined below) the
respective number of shares of Class A common stock, par value $0.0001 per share
(the “Class A Common Stock”) and Class C common stock, par value $0.0001 per
share (the “Class C Common Stock” and together with the Class A Common Stock,
the “Common Stock”), of the Company, set forth on Annex A hereto;

 

 

 

 

WHEREAS, the Voting Parties in the aggregate Beneficially Own (as defined below)
shares of Common Stock representing more than fifty percent (50%) of the
outstanding voting power of the Company;

 

WHEREAS, the number of shares of Common Stock Beneficially Owned by each Voting
Party may change from time to time, in accordance with the terms of (x) the
Amended and Restated Certificate of Incorporation of the Company, as it may be
amended, supplemented and/or restated from time to time (the “Charter”), (y) the
by-laws of the Company and (z) the Registration Rights Agreement, which changes
shall be reported by each Voting Party in accordance with the applicable
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

 

WHEREAS, each of the Voting Parties believes that it is in their respective best
interests to qualify the Company as a “controlled company” under the listing
standards of Nasdaq; and

 

WHEREAS, the parties hereto desire to maintain a group and to enter into this
Agreement to provide for voting agreements pursuant to which all of the Voting
Parties’ shares of Common Stock will be voted together with respect to elections
of the Company’s Board of Directors (the “Board”).

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Definitions. Capitalized terms used herein but not defined in this Agreement
shall have the meanings ascribed to them in the Transaction Agreement. In
addition to the terms defined elsewhere in this Agreement, the following terms
shall have the meanings indicated when used in this Agreement with initial
capital letters:

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

 

“Class C Aggregate Voting Amount” means the number of votes equal to (x) 75% of
the total voting power of the outstanding voting stock of the Company
(including, solely for this purpose, any shares of the Company’s voting stock
issuable in connection with the exercise (assuming, solely for this purpose,
full exercise and not net exercise) of all outstanding options, warrants,
exchange rights, conversion rights or similar rights to receive voting stock of
the Company, in each case owned or controlled, directly or indirectly, by the
Key Holders (as defined in the Charter), but excluding the number of shares of
Class A Common Stock issuable in connection with the exchange of Common Units
(as defined in the A&R LLLPA), as a result of any Redemption or Direct Exchange
pursuant to the applicable provisions of Article X of the A&R LLLPA (such number
of shares, the “Includible Shares”)), minus (y) the total voting power of the
outstanding voting stock of the Company (other than Class C Common Stock) owned
or controlled, directly or indirectly, by the Key Holders (including, solely for
this purpose, the Includible Shares).

 

“Closing Date” shall have the meaning given in the Transaction Agreement.

 

“Lock-up Period” shall mean the period beginning on the Closing Date and ending
on the date that is the third (3rd) anniversary of the Closing Date.

 



2

 

 

“Lock-up Shares” shall mean (i) the shares of Common Stock received by the
Voting Parties in connection with the Transactions on the Closing Date, (ii) any
shares of Common Stock received after the Closing Date by any Voting Party
pursuant to a Direct Exchange or Redemption (each as defined in the A&R LLLPA)
of the Common Units held as of the Closing Date, and (iii) the Surviving
Corporation Private Placement Warrants held as of the Closing Date and any
shares of Common Stock issued to Voting Parties upon exercise of any such
warrants.

 

“Minimum Controlled Shares” means (i) a number of shares of Class A Common Stock
equal to fifty percent (50%) of the shares of Class A Common Stock that would be
Lock-up Shares subject to the Lock-up (but, for the avoidance of doubt, after
giving effect to Section 8(c)) and (ii) a number of shares of Class C Common
Stock equal to fifty percent (50%) of the shares of Class C Common Stock subject
to the Lock-up (but, for the avoidance of doubt, after giving effect to Section
8(c)).

 

“Necessary Action” means, with respect to any party and a specified result, all
actions (to the extent such actions are not prohibited by applicable law, within
such party’s control and do not directly conflict with any rights expressly
granted to such party in this Agreement, the Transaction Agreement, the
Registration Rights Agreement, the Charter or the by-laws of the Company)
reasonably necessary and desirable within his, her or its control to cause such
result, including, without limitation (i) calling special meetings of the Board
and the stockholders of the Company, (ii) voting or providing a proxy with
respect to the Voting Shares beneficially owned by such party, (iii) voting in
favor of the adoption of stockholders’ resolutions and amendments to the Charter
or by-laws of the Company, including executing written consents in lieu of
meetings, (iv) requesting members of the Board (to the extent such members were
elected, nominated or designated by the party obligated to undertake such
action) to act (subject to any applicable fiduciary duties) in a certain manner
or causing them to be removed in the event they do not act in such a manner and
(v) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such a result.

 

“Permitted Transferees” shall mean any person or entity to whom a Voting Party
is permitted to Transfer Lock-up Shares prior to the expiration of the Lock-up
Period in accordance with the terms hereof .

 

“Sunset Date” means the date the GCM Equityholders Beneficially Own a number of
shares of Class A Common Stock representing less than twenty percent (20%) of
the number of shares of Class A Common Stock Beneficially Owned by the GCM
Equityholders immediately following the Closing Date (assuming, for this
purpose, that all outstanding Grosvenor Common Units (as defined in the
Transaction Agreement) are and were exchanged at the applicable times of
measurement by the GCM Equityholders for shares of Class A Common Stock in
accordance with the A&R LLLPA and without regard to the Lock-Up or any other
restriction on exchange).

 



3

 

 

“Transfer” means the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to, any security, (b) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any security, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (c) public announcement of
any intention to effect any transaction specified in clause (a) or (b).

 

2. Agreement to Vote. During the term of this Agreement, each Voting Party shall
vote or cause to be voted all securities of the Company that may be voted in the
election of the Company’s directors registered in the name of, or beneficially
owned (as such term is defined in Rule 13d-3 under the Exchange Act, including
by the exercise or conversion of any security exercisable or convertible for
shares of Common Stock, but excluding shares of stock underlying unexercised
options or warrants) (“Beneficially Owned” or “Beneficial Ownership”) by such
Voting Party, including any and all securities of the Company acquired and held
in such capacity subsequent to the date hereof (hereinafter referred to as the
“Voting Shares”), in accordance with the provisions of this Agreement,
including, without limitation, voting or causing to be voted all Voting Shares
Beneficially Owned by such Voting Party so that the Board is comprised of the
Persons designated pursuant to Subsection 3(a). Except as explicitly provided in
this Agreement, each Voting Party is free to vote or cause to be voted all
Voting Shares Beneficially Owned by such Voting Party. For the avoidance of
doubt, nothing in this Section 2 shall require a Voting Party to exercise or
convert any security exercisable or convertible for voting securities of the
Company.

 

3. Board of Directors.

 

a. Board Representation. Subject to the terms and conditions of this Agreement,
from the date of this Agreement, the Company and each Voting Party shall take
all Necessary Action to cause, effective immediately following the Closing Date,
the Board to be comprised of seven (7) directors or such other number of
directors as GCM V determines, all of which (the “GCM Designees” and each a “GCM
Designee”) have been initially designated as set forth on Exhibit 3(a) hereto
and shall thereafter be designated by GCM V; provided, that three (3) GCM
Designees must qualify in the determination of the Board as an “independent
director” under stock exchange regulations applicable to the Company and one (1)
GCM Designee must qualify as an “audit committee financial expert” within the
meaning of U.S. Securities and Exchange Commission Regulation S-K; provided,
further, that from the date of this Agreement until the Sunset Date, the Company
shall, and the Voting Parties shall take all Necessary Action to, include the
GCM Designees in the slate of nominees recommended by the Board for election as
directors at each applicable annual or special meeting of the stockholders of
the Company, including at every adjournment or postponement thereof, at which
directors are to be elected. Michael J. Sacks shall be the individual serving as
the initial Chairperson of the Board.

 

b. Sunset on GCM Designees. After the Sunset Date, the selection of directors
shall be conducted in accordance with applicable law and with the Charter,
by-laws of the Company, and the other corporate governance documents of the
Company.

 



4

 

 

c. Resignation; Removal; Vacancies.

 

i. Any GCM Designee may resign at any time upon written notice to the Board.

 

ii. (A) GCM V shall have the exclusive right to remove one or more of the GCM
Designees from the Board, and the Company and the Voting Parties shall take all
Necessary Action to cause the removal of any such GCM Designee(s) at the written
request of GCM V and (B) GCM V shall have the exclusive right, in accordance
with Subsection 3(a), to designate directors for election to the Board to fill
vacancies created by reason of death, removal or resignation of the GCM
Designees, and the Company and the Voting Parties shall take all Necessary
Action to cause any such vacancies to be filled by replacement GCM Designees as
promptly as reasonably practicable.

 

d. Voting. Each of the Company and the Voting Parties agree not to take,
directly or indirectly, any actions (including removing directors in a manner
inconsistent with this Agreement) that would knowingly frustrate, obstruct or
otherwise affect the provisions of this Agreement and the intention of the
parties hereto with respect to the composition of the Board as herein stated.
Each Voting Party, to the extent not prohibited by the Charter, shall vote all
Voting Shares held by such Voting Party in such manner as may be necessary to
elect and/or maintain in office as members of the Board those individuals
designated in accordance with this Section 3 and to otherwise effect the intent
of the provisions of this Agreement. Each Voting Party further agrees until the
Sunset Date (i) to take all Necessary Action reasonably available within their
power, including casting all votes to which such Voting Party is entitled in
respect of its Voting Shares, whether at any annual or special meeting, by
written consent or otherwise, so as to vote its Voting Shares on all matters
submitted to the stockholders of the Company in accordance with the
recommendation of the Board and (ii) not to grant, or enter into a binding
agreement with respect to, any proxy to any Person in respect of such party’s
equity securities of the Company that would prohibit such party from casting
such votes in accordance with clause (i).

 

4. Required Approvals.

 

a. From the Sunset Date until the date on which the Voting Parties collectively
Beneficially Own shares of Common Stock representing less than ten percent (10%)
of the outstanding voting power of the Company, in addition to any vote or
consent of the Board or the stockholders of the Company required by applicable
law, the Charter or by-laws of the Company, the Board may not approve, or cause
the Company or any of its Subsidiaries to approve, and neither the Company nor
any of its Subsidiaries may take, any action set forth on Exhibit 4(a) (whether
directly or indirectly by amendment, merger, recapitalization, consolidation or
otherwise), other than as explicitly contemplated by this Agreement, the
Transaction Agreement or the Registration Rights Agreement, without the prior
written consent of GCM V.

 

b. From the date on which the Voting Parties collectively Beneficially Own
shares of Common Stock representing less than ten percent (10%) of the
outstanding voting power of the Company until the date on which the Voting
Parties collectively Beneficially Own shares of Common Stock representing less
than five percent (5%) of the outstanding voting power of the Company, in
addition to any vote or consent of the Board or the stockholders of the Company
required by applicable law, the Charter or by-laws of the Company, the Board may
not approve, or cause the Company or any of its Subsidiaries to approve, and
neither the Company nor any of its Subsidiaries may take, any action set forth
on Exhibit 4(b) (whether directly or indirectly by amendment, merger,
recapitalization, consolidation or otherwise), other than as explicitly
contemplated by this Agreement, the Transaction Agreement or the Registration
Rights Agreement, without the prior written consent of GCM V.

 



5

 

 

5. Controlled Company. 

 

a. The Voting Parties agree and acknowledge that:

 

i. by virtue of this Agreement, from and after the date hereof, they are acting
as a “group” within the meaning of Section 13(d)(3) of the Exchange Act for the
purpose of causing the Company to continue to qualify as a “controlled company”
under Nasdaq Listing Rule 5615(c); and

 

ii. by virtue of the combined voting power of the Voting Parties of more than
fifty percent (50%) of the total voting power of the shares of capital stock of
the Company outstanding as of the date hereof, the Company will, as of the date
hereof, qualify as a “controlled company” within the meaning of Nasdaq Listing
Rule 5615(c).

 

b. From and after the date hereof, the Company agrees and acknowledges that,
unless otherwise agreed by GCM V, it shall elect, to the extent permitted under
the Nasdaq Listing Rules, to be treated as a “controlled company” within the
meaning of Nasdaq Listing Rule 5615(c).

 

6. Representations and Warranties of each Voting Party. Each Voting Party on its
own behalf hereby represents and warrants to the Company and the other Voting
Party, severally and not jointly, with respect to such Voting Party and such
Voting Party’s ownership of his, her or its Voting Shares set forth on Annex A,
as of the date of this Agreement, as follows:

 

a. Organization; Authority. If Voting Party is a legal entity, Voting Party (i)
is duly incorporated or organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization and (ii) has
all requisite power and authority to enter into this Agreement and to perform
its obligations hereunder. If Voting Party is a natural person, Voting Party has
the legal capacity to enter into this Agreement and perform his or her
obligations hereunder. If Voting Party is a legal entity, this Agreement has
been duly authorized, executed and delivered by Voting Party. This Agreement
constitutes a valid and binding obligation of Voting Party enforceable in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

b. No Consent.  Except as provided in this Agreement and for filing requirements
under applicable securities laws, no consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority or other
Person on the part of Voting Party is required in connection with the execution,
delivery and performance of this Agreement, except where the failure to obtain
such consents, approvals, authorizations or to make such designations,
declarations or filings would not materially interfere with a Voting Party’s
ability to perform his, her or its obligations pursuant to this Agreement. If
Voting Party is a natural person, no consent of such Voting Party’s spouse is
necessary under any “community property” or other laws for the execution and
delivery of this Agreement or the performance of Voting Party’s obligations
hereunder. If Voting Party is a trust, no consent of any beneficiary is required
for the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

 



6

 

 

c. No Conflicts; Litigation. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with the terms hereof, will (A) if such Voting Party is a legal
entity, conflict with or violate any provision of the organizational documents
of Voting Party, or (B) violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to Voting Party or to Voting Party’s property or
assets, except, in the case of clause (B), that would not reasonably be expected
to impair, individually or in the aggregate, Voting Party’s ability to fulfill
its obligations under this Agreement. As of the date of this Agreement, there is
no Action pending or, to the knowledge of a Voting Party, threatened, against
such Voting Party or any of Voting Party’s Affiliates or any of their respective
assets or properties that would materially interfere with such Voting Party’s
ability to perform his, her or its obligations pursuant to this Agreement or
that would reasonably be expected to prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.

 

d. Ownership of Shares.  Voting Party Beneficially Owns his, her or its Voting
Shares free and clear of all Encumbrances. Except pursuant to this Agreement,
the Transaction Agreement and the Registration Rights Agreement, there are no
options, warrants or other rights, agreements, arrangements or commitments of
any character to which Voting Party is a party relating to the pledge,
acquisition, disposition, Transfer or voting of Voting Shares and there are no
voting trusts or voting agreements with respect to the Voting Shares. Voting
Party does not Beneficially Own (i) any shares of capital stock of the Company
other than the Voting Shares set forth on Annex A and (ii) any options, warrants
or other rights to acquire any additional shares of capital stock of the Company
or any security exercisable for or convertible into shares of capital stock of
the Company, other than as set forth on Annex A (collectively, “Options”).

 

7. Covenants of the Company.

 

a. The Company shall: (i) take any and all action reasonably necessary to effect
the provisions of this Agreement and the intention of the parties with respect
to the terms of this Agreement and (ii) not take any action that would
reasonably be expected to adversely frustrate, obstruct or otherwise affect the
rights of the Voting Parties under this Agreement without the prior written
consent of GCM V.

 

b. The Company shall (i) purchase and maintain in effect at all times directors’
and officers’ liability insurance in an amount and pursuant to terms determined
by the Board to be reasonable and customary, (ii) for long as any GCM Designee
nominated pursuant to this Agreement services as a director on the Board,
maintain such coverage with respect to such GCM Designee, and (iii) cause the
Charter and by-laws of the Company (each as may be further amended, modified
and/or supplemented) to at all times provide for the indemnification,
exculpation and advancement of expenses of all directors of the Company to the
fullest extent permitted under applicable law; provided, that upon removal or
resignation of any GCM Designee for any reason, the Company shall take all
actions reasonable necessary to extend such directors’ and officers’ liability
insurance coverage for a period of not less than six (6) years from any such
event in respect of any act or omission occurring at or prior to such event.

 



7

 

 

c. The Company shall cause GCM LLLP to pay all reasonable out-of-pocket expenses
incurred by the GCM Designees in connection with the performance of his or her
duties as a director/observer and in connection with his or her attendance at
any meeting of the Board. The Company shall enter into customary indemnification
agreements with each GCM Designee and officer of the Company from time to time.

 

8. Lock-up.

 

a. Subject to Sections 8(b) and 8(c), each Voting Party agrees that it, he or
she shall not Transfer any Lock-up Shares until the end of the Lock-up Period
(the “Lock-up”).

 

b. Notwithstanding the provisions set forth in Section 8(a), any Voting Party or
its Permitted Transferees may Transfer the Lock-up Shares during the Lock-up
Period (a) to (i) the Company’s officers or directors, (ii) any affiliates or
family members of the Company’s officers or directors or (iii) any direct or
indirect partners, members or equity holders of the GCM Equityholders, any
affiliates of the GCM Equityholders or any related investment funds or vehicles
controlled or managed by such persons or their respective affiliates; (b) in the
case of an individual, by gift to a member of the individual’s immediate family
or to a trust, the beneficiary of which is a member of the individual’s
immediate family or an affiliate of such person; (c) by gift to a charitable
organization; (d) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (e) in the case of an individual,
pursuant to a qualified domestic relations order; (f) in connection with any
bona fide mortgage, encumbrance or pledge to a financial institution in
connection with any bona fide loan or debt transaction or enforcement
thereunder; (g) to the Company; or (h) in connection with a liquidation, merger,
stock exchange, reorganization, tender offer approved by the Board or a duly
authorized committee thereof or other similar transaction which results in all
of the Company’s stockholders having the right to exchange their shares Common
Stock for cash, securities or other property subsequent to the Closing Date;
provided, however, that in the case of clauses (a) through (e) these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions in this Section 8; and provided, further,
that with respect to the foregoing clauses (a) through (g), no such Transfer
shall be permitted under this Section 8(b) if it would result in the managing
member of Holdings and GCM V, directly or indirectly, owning, holding or
otherwise having Control (as defined in the A&R LLLPA) over a number of shares
of Common Stock that is less than the Minimum Controlled Shares.

 

c. Notwithstanding the provisions set forth in Section 8(a), in addition to any
Transfer permitted pursuant to Section 8(b):

 

i. Each of the GCM Equityholders, together with their respective Permitted
Transferees, may Transfer Lock-up Shares during the Lock-up Period in a
cumulative aggregate amount of shares of Common Stock representing up to: (x)
one-third (1/3) of the number of Lock-up Shares Beneficially Owned by such GCM
Equityholder as of immediately following the Closing during the period beginning
on the first (1st) anniversary of the Closing Date and ending on the second
(2nd) anniversary of the Closing Date and (y) an additional one-third (1/3) of
the number of Lock-up Shares Beneficially Owned by such GCM Equityholder as of
immediately following the Closing during the period beginning on the second
(2nd) anniversary of the Closing and ending upon the expiration of the Lock-up
Period.

 



8

 

 

ii. For purposes of this Section 8(c), any shares of Common Stock issued to any
GCM Equityholder upon exercise of any of such GCM Equityholder’s warrants to
purchase Common Stock of the Company shall be deemed to be Voting Shares
Beneficially Owned by such GCM Equityholder as of the Closing and such exercise
shall not be deemed a Transfer for purposes of this Section 8. Notwithstanding
anything contained herein to the contrary, any Transfer of Lock-up Shares
pursuant to a Direct Exchange or Redemption (each as defined in the A&R LLLPA)
followed by the sale of such Lock-up Shares to a third party shall count as a
single Transfer for purposes of calculating the cumulative aggregate amount of
Common Stock Transferred pursuant to this Section 8(c). Notwithstanding anything
contained herein to the contrary, the retirement of shares of Class C Common
Stock pursuant to Section 6.3 of the Charter shall not be deemed a Transfer for
purposes of this Section 8.

 

d. Notwithstanding anything contained herein to the contrary, the Lock-up Period
shall expire, and each GCM Equityholder, together with its Permitted
Transferees, shall be entitled to Transfer all of the Lock-up Shares,
immediately upon the date on which the Company completes a liquidation, merger,
capital stock exchange, reorganization or other similar transaction that results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock of the Company for cash, securities or other property.

 

9. No Other Voting Trusts or Other Arrangement.  Each Voting Party shall not,
and shall not permit any entity under such Voting Party’s control to (i) deposit
any Voting Shares or any interest in any Voting Shares in a voting trust, voting
agreement or similar agreement, (ii) grant any proxies, consent or power of
attorney or other authorization or consent with respect to any of the Voting
Shares or (iii) subject any of the Voting Shares to any arrangement with respect
to the voting of the Voting Shares, in each case, that conflicts with or
prevents the implementation of this Agreement.

 

10. Additional Shares.  Each Voting Party agrees that all securities of the
Company that may vote in the election of the Company’s directors that such
Voting Party purchases, acquires the right to vote or otherwise acquires
Beneficial Ownership of (including by the exercise or conversion of any security
exercisable or convertible for shares of Common Stock) after the execution of
this Agreement shall be subject to the terms of this Agreement and shall
constitute Voting Shares for all purposes of this Agreement.

 

11. No Agreement as Director or Officer.  Voting Party is signing this Agreement
solely in his, her or its capacity as a stockholder of the Company. No Voting
Party makes any agreement or understanding in this Agreement in such Voting
Party’s capacity as a director or officer of the Company or any of its
Subsidiaries (if Voting Party holds such office). Nothing in this Agreement will
limit or affect any actions or omissions taken by a Voting Party in his, her or
its capacity as a director or officer of the Company, and no actions or
omissions taken in such Voting Party’s capacity as a director or officer shall
be deemed a breach of this Agreement. Nothing in this Agreement will be
construed to prohibit, limit or restrict a Voting Party from exercising his or
her fiduciary duties as an officer or director to the Company or its
stockholders.

 



9

 

 

12. Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party hereto and, accordingly, that this Agreement shall be
specifically enforceable, in addition to any other remedy to which such injured
party is entitled at law or in equity, and that any breach of this Agreement
shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach or an
award of specific performance is not an appropriate remedy for any reason at law
or equity and agrees that a party’s rights would be materially and adversely
affected if the obligations of the other parties under this Agreement were not
carried out in accordance with the terms and conditions hereof. Each party
further agrees that no party shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtain any
remedy referred to in this Section 12, and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

13. Termination. Following the Closing, (a) Sections 2, 3, and 7 of this
Agreement shall terminate automatically (without any action by any party hereto)
on the first date on which no Voting Party has the right to designate a director
to the Board under this Agreement; provided, that the provisions in Section 7(b)
shall survive such termination; (b) Section 5 of this Agreement shall terminate
automatically (without any action by any party hereto) on the first date on
which the combined voting power of the Voting Parties no longer exceeds fifty
percent (50%) of the total voting power of the Company then outstanding, (c)
Sections 4(a) and (b) of this Agreement shall terminate automatically on the
first date on which the consent rights therein are not exercisable, (d) the
remainder of this Agreement shall terminate automatically (without any action by
any party hereto) as to each Voting Party when such Voting Party ceases to
Beneficially Own any Voting Shares and (e) this Agreement may be terminated in
its entirety by GCM V upon written notice to the other parties hereto.

 

14. Amendments and Waivers.  Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Company and GCM V. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

15. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement (and any securities issued with respect to
Lock-up Shares held by Voting Parties shall become Lock-up Shares for purposes
of this Agreement). During the term of this Agreement, all dividends and
distributions payable in cash with respect to the Voting Shares shall be paid,
as applicable, to each of the undersigned Voting Parties and all dividends and
distributions payable in Common Stock or other equity or securities convertible
into equity with respect to the Voting Shares shall be paid, as applicable, to
each of the undersigned Voting Parties, but all dividends and distributions
payable in Common Stock or other equity or securities convertible into equity
shall become Voting Shares (and all dividends and distributions on Lock-Up
Shares payable in Common Stock or other equity or securities convertible into
equity shall become Lock-Up Shares) for purposes of this Agreement.

 



10

 

 

16. Assignment. 

 

a. Neither this Agreement nor any of the rights, duties, interests or
obligations of the Company hereunder shall be assigned or delegated by the
Company in whole or in part.

 

b. Prior to the expiration of the Lock-up Period, no Voting Party may assign or
delegate such Voting Party’s rights, duties or obligations under this Agreement,
in whole or in part, except in connection with a transfer of Voting Shares by
such Voting Party to a Permitted Transferee in accordance with the terms of the
Registration Rights Agreement and this Section 16; provided, that the rights
hereunder that are personal to the Voting Parties may not be assigned or
delegated in whole or in part, except that (i) the GCM Equityholders shall be
permitted to transfer rights hereunder as the GCM Equityholders to one or more
Affiliates or any direct or indirect partners, members or equity holders of the
GCM Equityholders (each, a “GCM Transferee”), (ii) GCM V shall be permitted to
transfer its rights hereunder as GCM V to GCM Holdings (an “GCM V Transferee”)
and (iii) the GCM Equityholders shall be permitted to designate any GCM
Transferee as a “GCM Equityholder”, GCM Holdings shall be permitted to designate
any GCM Transferee as “GCM Holdings” and GCM V shall be permitted to designate
any GCM V Transferee as “GCM V”, in each case, for purposes of this Agreement as
if such Transferee were an initial signatory hereto.

 

c. This Agreement and the provisions hereof shall, subject to Section 16(b),
inure to the benefit of, shall be enforceable by and shall be binding upon the
respective assigns and successors in interest of the Voting Parties, including
with respect to any of such Voting Party’s Voting Shares that are transferred to
a Permitted Transferee in accordance with the terms of this Agreement and the
Registration Rights Agreement.

 

d. No assignment in accordance with this Section 16 by any party hereto
(including pursuant to a transfer of any Voting Party’s Voting Shares) of such
party’s rights, duties and obligations hereunder shall be binding upon or
obligate the Company or any other party hereto unless and until each of the
other parties hereto shall have received (i) written notice of such assignment
as provided in Section 23 and (ii) the executed written agreement of the
assignee, in a form reasonably satisfactory to each of the other parties hereto,
to be bound by the terms and provisions of this Agreement (which may be
accomplished by an addendum or certificate of joinder to this Agreement) as
fully as if it were an initial signatory hereto. Each Voting Party shall not
permit the transfer of any such Voting Party’s Voting Shares to a Permitted
Transferee unless and until the person to whom such securities are to be
transferred has executed a written agreement as provided in clause (ii) of the
preceding sentence.

 

e. Any transfer or assignment made other than as provided in this Section 16
shall be null and void.

 



11

 

 

f. Notwithstanding anything herein to the contrary, for purposes of determining
the number of shares of capital stock of the Company held by the Voting Parties,
the aggregate number of shares so held by the Voting Parties shall include any
shares of capital stock of the Company transferred or assigned to a Permitted
Transferee in accordance with the provisions of this Section 16; provided, that
any such Permitted Transferee has executed a written agreement agreeing to be
bound by the terms and provisions of this Agreement as contemplated by Section
16(d) above, including agreeing to vote or cause to be voted the Voting Shares
Beneficially Owned by such Permitted Transferee as required of a Voting Party
hereunder.

 

17. Other Rights.  Except as provided by this Agreement, each Voting Party shall
retain the full rights of a holder of shares of capital stock of the Company
with respect to the Voting Shares, including the right to vote the Voting Shares
subject to this Agreement.

 

18. Severability. In the event that any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

19. Governing Law. This Agreement, the rights and duties of the parties hereto,
any disputes (whether in contract, tort or statute), and the legal relations
between the parties arising hereunder shall be governed by and interpreted and
enforced in accordance with the laws of the State of Delaware without reference
to its conflicts of laws provisions.

 

20. Jurisdiction.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought against any of the parties in the United States
District Court for the District of Delaware or any Delaware state court located
in Wilmington, Delaware, and each of the parties hereby consents to the
exclusive jurisdiction of such court (and of the appropriate appellate courts)
in any such suit, action or proceeding and waives any objection to venue laid
therein. Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.

 

21. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

 

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

23. Notices.  Any notices provided pursuant to this Agreement shall be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by electronic mail.  Notices
provided pursuant to this Agreement shall be provided, (x) if to the Company, in
accordance with the terms of the Transaction Agreement, (y) if to any other
party hereto, to the address or email address, as applicable, of such party set
forth on Annex A hereto, or (z) to any other address or email address, as a
party designates in writing to the other parties in accordance with this Section
23.

 

24. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.

 

[Remainder of page intentionally left blank; signature pages follow]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  COMPANY:       GCM Grosvenor Inc.   a Delaware corporation

 

  By: /s/ Michael J. Sacks     Name: Michael J. Sacks     Title: Chief Executive
Officer

 

      VOTING PARTIES:       Grosvenor Holdings, L.L.C.   an Illinois limited
liability company       By: MJS, LLC, its Managing Member

 

  By: /s/ Michael J. Sacks     Name: Michael J. Sacks     Title: Manager

 

  By: Michael J. Sacks, its Managing Member       /s/ Michael J. Sacks   Michael
J. Sacks

  



[Signature Page to Stockholders’ Agreement] 

 

13

 



 



  GCM Grosvenor Management, LLC   a Delaware limited liability company       By:
Grosvenor Holdings, L.L.C., its Managing Member       By: MJS, LLC, its Managing
Member

 

  By: /s/ Michael J. Sacks     Name: Michael J. Sacks     Title: Manager

 

  By: Michael J. Sacks, its Managing Member

 

  /s/ Michael J. Sacks   Michael J. Sacks

 

  Grosvenor Holding II, L.L.C.   a Delaware limited liability company       By:
Grosvenor Holdings, L.L.C., its Managing Member       By: MJS, LLC, its Managing
Member

 

  By: /s/ Michael J. Sacks     Name: Michael J. Sacks     Title: Manager

 

  By: Michael J. Sacks, its Managing Member

 

  /s/ Michael J. Sacks   Michael J. Sacks

 

  GCM V, LLC   a Delaware limited liability company

 

  By: /s/ Michael J. Sacks     Name: Michael J. Sacks     Title: Manager

  



[Signature Page to Stockholders’ Agreement] 

 

14

 

 









Exhibit 4(a)

 

List of Matters for Required Approvals

 

1.Sale or any merger, consolidation, purchase of an equity interest, tender
offer, exchange offer, other secondary acquisition, business combination or
similar transaction to which the Company or any of its Subsidiaries is a party
(in one transaction or a series of related transactions);

 

2.Amendment of the Charter, by-laws, this Agreement, the Registration Rights
Agreement, the Tax Receivable Agreement, the certificate of formation or limited
liability partnership agreement of GCM LLLP or any other organizational or
governing document of the Company or GCM LLLP;

 

3.Any liquidation, dissolution, winding up or causing any voluntary bankruptcy
or related actions with respect to the Company or any of its Subsidiaries;

 

4.Non-ordinary course sale, exchange, transfer, lease, disposition, surrender or
abandonment of any assets of the Company or any of its Subsidiaries (in one
transaction or a series of related transactions), including any equity interest
in any Subsidiary, having a fair market value of $10,000,000 or more;

 

5.Acquisition of the business or assets (to the extent such acquisition of
assets is non-ordinary course) of any other entity (in one transaction or a
series of related transactions) having a fair market value of $10,000,000 or
more;

 

6.Acquisition of an equity interest in any other entity, by merger, purchase of
equity interests or otherwise (in one transaction or a series of related
transactions) having a fair market value of $10,000,000 or more, other than the
incorporation, formation, establishment or similar by the Company or any of its
Subsidiaries of a new wholly owned Subsidiary thereof;

 

7.Engagement by the Company or any of its Subsidiaries (but not the Board or any
committee thereof) of any professional advisers, including, without limitation,
investment bankers and financial advisers, for any matters set forth in this
section;

 

8.Approval of any non-ordinary course investment (including capital
contribution) or expenditure or execution of any agreement reasonably likely to
result in costs and expenses (in one transaction or contract or a series of
related transactions or contracts) having a fair market value of $10,000,000 or
more (other than any investment or expenditure expressly contemplated by the
annual operating budget of the Company then in effect);

 

9.Increase or decrease the size of the Board;

 



15

 

 

10.Issuance or sale of any shares of capital stock of the Company or any of its
Subsidiaries or securities convertible into or exercisable for any shares of
capital stock of the Company or any of its Subsidiaries, other than (i)
issuances of shares of capital stock upon the exercise of options to purchase
shares of capital stock of the Company or any Subsidiary, as the case may be, in
accordance with their respective terms or other awards under an equity plan of
the Company, or (ii) the issuance of Class A Common Stock upon the redemption of
common units of GCM LLLP in accordance with GCM LLLP’s operating agreement and
the Company’s Charter;



 

11.(A) making of any dividends or other distributions to the stockholders of the
Company or (B) other than (i) redemptions made pursuant to the Company
organizational documents or (ii) any redemptions, repurchases, acquisitions or
similar transactions of equity securities in the Company or any of its
Subsidiaries in connection with the cessation of employment or service of a
person at a price no greater than the then-current fair market value thereof and
pursuant to the terms and conditions of the underlying applicable purchase,
grant, award or other documentation approved by the Board, any redemption,
repurchase or other acquisition of (x) shares of capital stock of the Company by
the Company or (y) any shares of capital stock or other equity securities in any
Subsidiary by the Company (other than acquisitions or equity securities of a
direct or indirect wholly owned Subsidiary by the Company);

 

12.(A) incurrence of indebtedness or guarantee of indebtedness of any third
party other than the incurrence of indebtedness (i) pursuant to ordinary course
trade payables or (ii) in an amount not to exceed $25,000,000 in aggregate
principal amount in a single transaction or $100,000,000 in aggregate
consolidated indebtedness for the Company, (B) amendment of the material terms
of any indebtedness for borrowed money of the Company or any of its Subsidiaries
or (C) refinance of indebtedness for borrowed money of the Company or any of its
Subsidiaries;

 

13.Entry into of a “related party transaction” under Item 404 of Regulation S-K;
or

 

14.Authorization or approval, or entrance into any agreement to do any of the
foregoing.

 

16

 

 

Exhibit 4(b)

 

List of Matters for Required Approvals

 

1.Amendment of the Charter, by-laws, this Agreement, the Registration Rights
Agreement, the Tax Receivable Agreement, the certificate of formation or limited
liability partnership agreement of GCM LLLP or any other organizational or
governing document of the Company or GCM LLLP that has an adverse effect on the
material rights of GCM V or the GCM Equityholders, but excluding any such
amendments in connection with the matters referred to in clauses (1), (9) or
(10) of Exhibit 4(a);

 

2.Entry into of a “related party transaction” under Item 404 of Regulation S-K;
or

 

3.Authorization or approval, or entrance into any agreement to do any of the
foregoing.

 

 

17



 

 

 